Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Timothy Klima on 28 January 2022.

The application has been amended as follows: 

Claim 1. (Currently Amended) A combustion chamber assembly group, comprising: 
- a combustion chamber for an engine that comprises a curved combustion chamber wall extending along two spatial directions, and 
- a combustion chamber shingle that is affixed at an inner side of the combustion chamber wall and has a shingle edge that defines an outer contour of the combustion chamber shingle, the shingle edge including a central portion and end portions positioned on opposite sides of the central portion,

wherein the end portions of the shingle edge remain in contact with the combustion chamber wall from the mounting state to the operational state and the difference between the curvature of the section of the shingle edge and the combustion chamber wall changes between the mounting state and the operational state to provide the minimum clamping force in the operational state of the engine[[.]],
wherein with respect to one of the two spatial directions, the curvature of the shingle edge is smaller than the curvature of the combustion chamber wall, and
wherein with respect to the other of the two spatial directions, the curvature of the shingle edge is larger than the curvature of the combustion chamber wall between the end portions.
Claim 2. (Canceled)
Claim 3. (Currently Amended) The combustion chamber assembly group according to claim [[2]]1, wherein a ratio between the curvature of the combustion chamber wall and the smaller curvature at the section of the shingle edge is in a range from 1 .03 to 1 .4.
Claim 5. (Canceled)
Claim 6. (Currently Amended) The combustion chamber assembly group according to claim [[5]]1, wherein a ratio between the curvature of the combustion chamber wall and the larger curvature at the section of the shingle edge is in a range from 0.7 to 0.98.
Claim 11. (Currently Amended) A method for producing a combustion chamber assembly group, comprising: 
providing a combustion chamber for an engine that comprises: 
a curved combustion chamber wall extending along two spatial directions, and 
a combustion chamber shingle that is to be affixed at an inner side of the combustion chamber wall and has a shingle edge that defines the outer contour of the combustion chamber shingle, the shingle edge including a central portion and end portions positioned on opposite sides of the central portion, 
wherein for a sectional abutment of the shingle edge at the combustion chamber wall with a minimum clamping force in an operational state of the engine, the combustion chamber shingle is mounted to the combustion chamber wall in a mounting state in which the combustion chamber shingle at a section of the shingle edge has a curvature with respect to at least one of the two spatial directions that differs by a predetermined measure from a curvature of the combustion chamber wall with respect to the at least one of the two spatial directions; 
wherein the end portions of the shingle edge remain in contact with the combustion chamber wall from the mounting state to the operational state and the difference between the curvature of the section of the shingle edge and the combustion chamber wall changes between the mounting state and the operational state to provide the minimum clamping force in the operational state of the engine[[.]],
wherein with respect to one of the two spatial directions, the curvature of the shingle edge is smaller than the curvature of the combustion chamber wall, and
wherein with respect to the other of the two spatial directions, the curvature of the shingle edge is larger than the curvature of the combustion chamber wall between the end portions.
Claim 16. (New) A combustion chamber assembly group, comprising: 
- a combustion chamber for an engine that comprises a curved combustion chamber wall extending along two spatial directions, and 
- a combustion chamber shingle that is affixed at an inner side of the combustion chamber wall and has a shingle edge that defines an outer contour of the combustion chamber shingle, the shingle edge including a central portion and end portions positioned on opposite sides of the central portion,
wherein for an at least sectional abutment of the shingle edge at the combustion chamber wall at a minimum clamping force in an operational state of the engine, the combustion chamber shingle has a curvature at a section of the shingle edge that differs with respect to at least one of the two spatial directions from a curvature of the combustion chamber wall with respect to the at least one of the two spatial directions, in a mounting state in which the combustion chamber shingle is mounted at the combustion chamber wall; 
wherein the end portions of the shingle edge remain in contact with the combustion chamber wall from the mounting state to the operational state and the difference between the curvature of the section of the shingle edge and the combustion chamber wall changes between the mounting state and the operational state to provide the minimum clamping force in the operational state of the engine[[.]],
wherein the section of the shingle edge includes a first section and a second section,
a first curvature extending between two of the end points at the first section of the shingle edge is smaller, with respect to a first spatial direction of the two spatial directions along which the combustion chamber wall extends, than the curvature of the combustion chamber wall extending between the two end points of the first curvature with respect to the first spatial direction, and 
a second curvature extending between two of the end points at the second section of the shingle edge is also smaller, with respect to a second spatial direction of the two spatial directions, than the curvature of the combustion chamber wall extending between the two end points of the second curvature with respect to the second spatial direction.

Allowable Subject Matter
Claims 1, 3-4, and 6-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
i.	In claims 1 and 11, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a combustion chamber assembly comprising, among other features, 
a combustion chamber shingle that is affixed at an inner side of the combustion chamber wall and has a shingle edge including a central portion and end portions,
wherein the end portions of the shingle edge remain in contact with the combustion chamber wall from the mounting state to the operational state,
wherein with respect to one of the two spatial directions, the curvature of the shingle edge is smaller than the curvature of the combustion chamber wall, and
wherein with respect to the other of the two spatial directions, the curvature of the shingle edge is larger than the curvature of the combustion chamber wall between the end portions.
claim 16, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a combustion chamber assembly comprising, among other features, 
a combustion chamber shingle that is affixed at an inner side of the combustion chamber wall and has a shingle edge including a central portion and end portions,
wherein the end portions of the shingle edge remain in contact with the combustion chamber wall from the mounting state to the operational state,
a first curvature extending between two of the end points at the first section of the shingle edge is smaller, with respect to a first spatial direction, than the curvature of the combustion chamber wall extending between the two end points of the first curvature with respect to the first spatial direction, and 
a second curvature extending between two of the end points at the second section of the shingle edge is also smaller, with respect to a second spatial direction, than the curvature of the combustion chamber wall extending between the two end points of the second curvature with respect to the second spatial direction.
ii.	Claims 3-4, 6-10, and 12-15 are allowed at least by virtue of their respective dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thuyhang N Nguyen/Examiner, Art Unit 3741                                                                                                                                                                                                        
	/TODD E MANAHAN/            Supervisory Patent Examiner, Art Unit 3741